272 S.W.3d 409 (2008)
Rick E. SIMMONS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68429.
Missouri Court of Appeals, Western District.
November 18, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 23, 2008.
Application for Transfer Denied January 27, 2009.
R. Gregory Harrison, Liberty, MO, for appellant.
Shaun J. MacKelprang, Mary H. Moore, Jefferson City, MO, for respondent.
Before DIV I: HOLLIGER, P.J., HARDWICK and WELSH, JJ.

Order
PER CURIAM.
Rick Simmons appeals from the denial of his Rule 29.15 motion for post-conviction relief. He contends the circuit court erred in refusing to vacate his second-degree assault conviction based on ineffective assistance of counsel. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).